DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/11/20 is entered. Claims 1-9, 11-13 and 16 remain pending. 
The drawing objections are overcome by the amendment, and are withdrawn. 
The rejections of claims 1-6, 9-13 and 16 under 35 USC 112(b) are overcome by the amendment, and are withdrawn. The rejections of claims 7-8 under 35 USC 112(b) are not completely addressed by the amendment, and are maintained.
Applicant’s arguments regarding the rejection of claims 1-2 and 4-13 under 35 USC 102 as being anticipated by Lotrionte have been fully considered, but are not persuasive. The Applicant argues that Lotrionte teaches a mixed flow turbine and not an axial fan. The Applicant claims an axial fan only in the preamble of the claims. To the extent that the preamble affects the patentability of the claim, the “axial fan” phrase is interpreted merely to be intended use of the claimed structure. Fans and turbines differ only in whether they are used to create energy or capture it. The patentable structure of the claims is anticipated by Lotrionte. The Applicant further argues that the instant invention and the structure of Lotrionte have “very different proportions”. This argument is not based on claim language, but rather figures. Thus, while there may be differing proportions between figures it has no bearing on the rejections themselves. The rejection is maintained.
In the interest of compact prosecution, a set of rejections is provided under the assumption that the “axial fan” section of the claims carries patentable weight. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 7, the claim recites “about 195°”. It is not clear to what angle range the term “about” refers. The metes about bounds of the claim are unclear because the angle range cannot be determined. 
Regarding claim 8, the general scope of the claim is unclear. Claim 8 recites that “a first inner portion is obtained starting by a rectilinear blade”, and that “a second outer portion is obtained by”. The meaning of the word “obtaining” creates confusion, because it is unclear if claim 8 is merely defining the location of the inner and outer parts or is actively reciting a product-by-process limitation of fabrication.
For purposes of examination, claim 8 is being interpreted as reciting two product-by-process limitations.  Specifically, that the inner portion is made by obtaining a “rectilinear blade” blank and then rotating the blank counterclockwise and presumably then performing some un-recited machining operation.  The outer blank is then fabricated by taking the result of the inner part step, and rotating it clockwise for a second machining operation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotrionte (US7600975) (“Lotrionte”).
Regarding claim 1, Lotrionte teaches (Figs. 4B and 5) low noise industrial axial fan, having a diameter more than 900 mm and adjustable pitch angle (Fig. 4B) and comprising a blade (Fig. 5) comprising a front edge (7) and a rear edge, the front edge being the leading edge of the blade facing the direction of rotation of the fan in an operative condition, and said rear edge being the trailing edge of the blade, said blade comprising a root portion (9) by means of which the blade is fixed to the rotor of the fan, along with a first blade portion (3) extending from said root portion and a second blade portion (1) extending from said first portion, wherein the portion of the leading edge as defined by said first portion and the portion of said leading edge as defined by said second portion extend along different directions and define an obtuse angle (derived from ω shown in Fig. 5) so that the projection of the blade on a plane containing both the portion of the leading edge as defined by the first portion and the portion of the trailing edge as defined by said first portion, is V-shaped. 
Regarding claim 2, Lotrionte teaches (Figs. 4B and 5) the portion of the trailing edge as defined by said first portion and the portion of said trailing edge as defined by said second portion extend along different directions and define an obtuse angle (derived from ω shown in Fig. 5) so that the projection of the blade on a plane containing both the portion of the leading edge as defined by the first portion and the portion of the leading edge as defined by said second portion, is V-shaped. 
Regarding claim 4, Lotrionte teaches (Figs. 4B and 5) the root portion is shaped so as to define a pitch axis (15) X-X, and in that with reference to said pitch adjustment axis X-X, the vertex of the angle as defined by said portion of the leading edge as defined by said first portion and said portion of said leading edge as defined by said second portion lies on one side along with the opposite tips of said leading edge.
Regarding claims 5-6, Lotrionte teaches (Figs. 4B and 5) said obtuse angle is comprised between 90° and 170°, and between 100° and 120°.
The specification states (see Col. 4 lines 7-24) the first blade portion is angled between 5-60°, and the second blade portion is oriented in the direction of rotation. This means the angle between the two sections equates to a range of 95-170°. Additionally, the angle shown in Fig. 5 is approximately 100°.
Regarding claim 7, Lotrionte teaches (Figs. 4B and 5) at the portion of the blade where said first part and said second part joint, a dihedral angle of about 195° between the suction surfaces of first and the second part in the vertical plane.
The front, pressure surfaces of the blade are oriented between 95-170° (see rejection of claims 5-6 above). The angles between the front and back of the blade are explementary (summing to 360°). Thus, the angle between the rear, suction surface of the blade is between 190-265°. This range includes about 195° as required by the claim. 
Regarding claim 8, as far as it is definite and understood, Lotrionte teaches (Figs. 4B and 5) in the blade, the first inner part is obtained starting by a rectilinear blade by rotating a part of the blade profile backwards counterclockwise, around the vertical axis passing where the pitch adjustment is crossing the blade root section, and the second, outer part, is obtained by rotating a part of the blade profile backwards clockwise around the vertical axis passing where the pitch adjustment axis is crossing the blade tip section. 
Note that the claimed phrases “obtained starting by” and “rotating” are being treated as a product-by-process limitation; that is, the blade can be made by rotating a rectilinear blade.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Lotrionte is silent as to the process used to form the blade angle, it appears that the product of Lotrionte would be the same or similar as the blade claimed.
Regarding claim 9, Lotrionte teaches (Figs. 4B and 5) the blade or its airfoil part is a one-piece blade, made of casting a suitable material (“metal”, Col. 3 lines 15-20). 
Regarding claim 10, Lotrionte teaches (Figs. 4B and 5) said first and second blade part form on said leading edge a rounded angle (see Fig. 5).
Regarding claim 11, Lotrionte teaches (Figs. 4B and 5) said first and second blade part form on said trailing edge a rounded angle (see Fig. 5).
Regarding claims 12-13, Lotrionte teaches (Figs. 4B and 5) said first and second blade part have slight curved leading and trailing edges (see Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US2012/0128501) (“Hoofard”) in view of Lotrionte.
Regarding claims 1 and 5-7, Hoofard teaches (Figs. 1-2) low noise industrial axial fan, having a diameter more than 900 mm (Paragraph [0013]) and comprising a blade (110) comprising a front edge and a rear edge, the front edge being the leading edge of the blade facing the direction of rotation of the fan in an operative condition, and said rear edge being the trailing edge of the blade, said blade comprising a root portion by means of which the blade is fixed to the rotor (112) of the fan, along with a first blade portion (120) extending from said root portion and a second blade portion (122) extending from said first portion, wherein the portion of the leading edge as defined by said first portion and the portion of said leading edge as defined by said second portion extend along different directions and define an obtuse angle (see Fig. 2B) so that the projection of the blade on a plane containing both the portion of the leading edge as defined by the first portion and the portion of the trailing edge as defined by said first portion, is V-shaped. 

In an analogous art, Lotrionte teaches a rotor. Lotrionte teaches (Fig. 4B) the rotor has an adjustable pitch angle to maximize lift (Col. 4 lines 8-20). The specification states (see Col. 4 lines 7-24) the first blade portion is angled between 5-60° to maximize lift, and the second blade portion is oriented in the direction of rotation. This means the angle between the two sections equates to a range of 95-170°. Additionally, the angle shown in Fig. 5 is approximately 100°. The portion of the blade where said first part and said second part joint, a dihedral angle of about 195° between the suction surfaces of first and the second part in the vertical plane. The front, pressure surfaces of the blade are oriented between 95-170°. The angles between the front and back of the blade are explementary (summing to 360°). Thus, the angle between the rear, suction surface of the blade is between 190-265°. This range includes about 195° as required by the claim.
It would have been obvious to one having ordinary skill in the art before the invention was filed to modify the fan of Hoofard and change it to have an adjustable pitch angle, change the obtuse angle to be between 90° and 170°, and between 100° and 120°, and changethe dihedral angle to be about 195° as taught by Lotrionte to maximize lift. 
Regarding claim 2, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Figs. 1-2 of Hoofard) the portion of the trailing edge as defined by said first portion and the portion of said trailing edge as defined by said second portion extend along different directions and define an obtuse angle (see Fig. 2B of Hoofard) so that the projection of the blade on a plane containing both the portion of the leading edge as defined by the first portion and the portion of the leading edge as defined by said second portion, is V-shaped. 
Regarding claim 4, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Figs. 4B and 5 of Lotrionte) the root portion is shaped so as to define a pitch axis (15) X-X, and in that with reference to said pitch adjustment axis X-X, the vertex of the angle as defined by said portion of the leading edge as defined by said first portion and said portion of said 
Regarding claim 8, as far as it is definite and understood, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Lotrionte Figs. 1-2) in the blade, the first inner portion is obtained starting by a rectilinear blade by rotating a part of the blade profile backwards counterclockwise, around the vertical axis passing where the pitch adjustment is crossing the blade root section, and the second, outer portion, is obtained by rotating a part of the blade profile backwards clockwise around the vertical axis passing where the pitch adjustment axis is crossing the blade tip section. 
Note that the claimed phrases “obtained starting by” and “rotating” are being treated as a product-by-process limitation; that is, the blade can be made by rotating a rectilinear blade.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Hoofard in view of Lotrionte are silent as to the process used to form the blade angle, it appears that the product of Hoofard in view of Lotrionte would be the same or similar as the blade claimed.
Regarding claim 9, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Figs. 1-2 of Hoofard) the blade or its airfoil part is a one-piece blade, made of casting a suitable material (“metal”, Col. 3 lines 15-20). 
Regarding claim 10, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (Figs. 1-2 of Hoofard) said first and second blade part form on said leading edge a rounded angle.
Regarding claim 11, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (Figs. 1-2 of Hoofard) said first and second blade part form on said trailing edge a rounded angle.
Regarding claims 12-13, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (Figs. 1-2 of Hoofard) said first and second blade part have slight curved leading and trailing edges.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lotrionte in view of Brooks (US5584661) (“Brooks”).
Regarding claim 3, Lotrionte teaches the axial fan of claim 1, and further teaches the root portion is shaped so as to define a pitch axis (15) X-X, and in that with reference to said pitch adjustment axis X-X, the vertex of the angle as defined by said portion of the leading edge as defined by said first portion and said portion of said leading edge as defined by said second portion lies on one side
Lotrionte fails to teach the opposite tips of said leading edge lie on the other side. 
In an analogous art, Brooks teaches a rotor blade. Brooks teaches (Fig. 1) an aft-swept section of the blade (14) along with a forward-swept section (16). The swept sections are on an opposite side of the pitch axis (Fig. 1) from the leading edge tips to set the location of the effective lift center to be close to the blade pitch axis to minimize control loads (see Col. 3 lines 27-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the axial fan of Lotrionte and change the opposite tips of the leading edge to lie on the other side as taught by Brooks to minimize control loads.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lotrionte in view of Hoofard et al. (US2012/0128501) (“Hoofard”).
Lotrionte teaches the axial fan of claim 1, but fails to teach said blade comprises a winglet on its tip.
In an analogous art, Hoofard teaches a fan. Hoofard teaches (Fig. 2A) blades with winglets (122) at distal ends from the blade hub. The winglets create tip vortices with improved drag characteristics (see Paragraph [0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the axial fan of Lotrionte and add a winglet on the blade tip as taught by Hoofard to improve drag characteristics.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard in view of Lotrionte in view of Brooks (US5584661) (“Brooks”).
Regarding claim 3, Hoofard in view of Lotrionte teach the axial fan of claim 1, and further teach the root portion is shaped so as to define a pitch axis (15) X-X, and in that with reference to said pitch adjustment axis X-X, the vertex of the angle as defined by said portion of the leading edge as defined by said first portion and said portion of said leading edge as defined by said second portion lies on one side
Hoofard in view of Lotrionte fail to teach the opposite tips of said leading edge lie on the other side. 
In an analogous art, Brooks teaches a rotor blade. Brooks teaches (Fig. 1) an aft-swept section of the blade (14) along with a forward-swept section (16). The swept sections are on an opposite side of the pitch axis (Fig. 1) from the leading edge tips to set the location of the effective lift center to be close to the blade pitch axis to minimize control loads (see Col. 3 lines 27-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the axial fan of Hoofard in view of Lotrionte and change the opposite tips of the leading edge to lie on the other side as taught by Brooks to minimize control loads.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/             Examiner, Art Unit 3745       

/Ninh H. Nguyen/             Primary Examiner, Art Unit 3745